REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach a rapid entry shoe having a plurality of crossing arms arranged as claimed.  The closest prior art to Hansen may have crossing arms but is silent as to the crossing position in that they may be secured to one another and Hansen does not teach the claimed function of the topline compressing toward the sole portion and the crossing point between the crossing arms changing and the arms configured to expand an opening of the shoe.  The other closest prior art to Beers fails to have crossing of the arms so that the arms have a crossing point that changes, the crossing point taught by Beers is stationary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732